PER CURIAM.
This matter is before the Court on Motion for Approval of Conditional Guilty Plea for Consent Judgment to violations of Disciplinary Rules 6-101(A)(3) and 1-102(A)(1), (4), (5) and (6) of the Code of Professional Responsibility of The Florida Bar. We approve the Motion, and hereby reprimand respondent, Patrick H. Rahe, for these violations. The publication of this order in Southern Reporter shall serve as respondent’s public reprimand.
Costs in the amount of $538.90 are hereby taxed against the respondent.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, McDONALD and EHRLICH, JJ., concur.